Citation Nr: 0720052	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  03-10 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for claimed coronary 
artery disease.  

2.  Entitlement to service connection for claimed 
hypertension.  

3.  Entitlement to an effective date prior to November 9, 
2000, for the assignment of a 70 percent rating for the 
service-connected post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran performed active duty from May 1967 to April 
1969, including service in the Republic of Vietnam.  The 
veteran served with the National Guard from May 1970 to 
December 1994.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions in April 2001 and December 
2002.  

In October 2003, the veteran had a hearing at the RO before a 
Veterans Law Judge who is no longer employed at the Board.  

In March 2004, the Board notified the veteran of his right to 
have another hearing before a Veterans Law Judge.  The 
veteran declined the offer for another hearing.  

During his March 2004 hearing, the veteran presented 
testimony pertinent to a claim for a rating in excess of 70 
percent for the service-connected PTSD.  This matter has not 
been certified on appeal or developed for purpose of 
appellate.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.101 (2006).  It is referred to the RO for any indicated 
action.  

The issues of service connection for PTSD and an earlier 
effective for a 70 percent rating for the service-connected 
PTSD are addressed in the REMAND portion of this document and 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDING OF FACT

The medical opinion is evenly balanced in this case and 
serves to establish that the service-connected PTSD at least 
as likely as not played a significant causative role in the 
development of the currently demonstrated coronary artery 
disease.  



CONCLUSIONS OF LAW

By extending the benefit of the doubt to the veteran, his 
heart disability manifested by coronary artery disease is due 
to disease or injury is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
service connection for coronary artery disease and.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In November 2002, the RO informed the veteran that, in order 
to establish service connection for cardiovascular disease 
secondary to service-connected disability, the evidence had 
to show current disability and a relationship between the 
claimed condition and a service-connected disability.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as VA medical records; (3) the information and evidence 
that the veteran needed to provide, such as records of his 
treatment by his own doctor; and (4) the need to furnish VA 
any other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  
The RO also provided a copy of the notice to the veteran's 
representative.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the veteran stated that, in December 2002, his 
representative had also informed the veteran of VA's duty to 
assist him in the development of his claim.  

Moreover, the Statement of the Case (SOC) and the 
Supplemental Statements of the Case (SSOC's) notified the 
veteran and his representative of the evidence that had been 
obtained in support of the veteran's appeal.  

Following notice to the veteran, the RO granted him 
additional time to develop the record; thereafter, the RO 
readjudicated the veteran's appeal.  Thus, the veteran has 
had ample opportunity to participate in the development of 
his appeal.  

In evaluating this claim, the Board is aware of the need to 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection coronary artery disease and/or hypertension is 
awarded.  

Given the favorable action taken hereinbelow, there is no 
prejudice to the veteran due to a failure to assist him with 
his claim of service connection.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006) (discussing prejudicial error).  

Therefore, further discussion is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of the claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  


II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

The term "active duty for training" (ACDUTRA) means full-time 
duty in the Armed Forces performed by members of the Reserve 
Components or National Guard for training purposes.  38 
U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 3.6(c) (2006).  
The term "inactive duty for training" (INACDUTRA) means duty 
in the Reserves other than full-time duty, special additional 
duty, or training other than active duty training.  See 
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d) (2006).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or from 
an injury incurred or aggravated during inactive duty for 
training (INACDUTRA).  

ACDUTRA means full-time duty in the Armed Forces performed by 
members of the Reserve Components or National Guard for 
training purposes.  38 U.S.C.A. § 101(22) (West 2002); 
38 C.F.R. § 3.6(c) (2006).  INACDUTRA means duty in the 
Reserve other than full-time duty, special additional duty, 
or training other than active duty training.  See 38 U.S.C.A. 
§ 101(23); 38 C.F.R. § 3.6(d) (2006). 

For certain disabilities, such as coronary artery disease or 
hypertension, service connection may be presumed when such 
disability is shown to a degree of 10 percent or more within 
one year of the veteran's discharge from service.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The service medical records from the veteran's period of 
active duty are negative for any complaints or findings of 
cardiovascular condition, including hypertension.  

In April 1974 and March 1978, in connection with treatment 
during his National Guard service, the veteran demonstrated 
elevated blood pressure readings of 138/104 and 152/98, 
respectively.  There was no diagnosis of hypertension.  
Otherwise, his systolic readings were below 160, and his 
diastolic readings were below 90.  

During National Guard service in December 1989, the veteran 
complained of having shortness of breath and occasional chest 
pain.  An exercise treadmill test was normal.  

During a September 1990 periodic examination for the National 
Guard, it was noted that the veteran had an unfavorable 
cardiovascular screen and had elevated cholesterol.  Further 
workup in February 1991 revealed excellent exercise 
tolerance.  A consultation revealed no evidence of coronary 
artery disease, and the cardiovascular screen was considered 
favorable.  

The veteran's coronary artery disease was initially noted on 
a clinical basis in March 1996 when he suffered a myocardial 
infarction.  The veteran was noted to have several cardiac 
risk factors, including heavy cigarette smoking.  It was also 
noted that the veteran had PTSD and a history of alcoholism, 
though he had not consumed any alcohol for ten years.  

The veteran was admitted to the Lawrence and Memorial 
Hospital, where cardiac catheterization revealed severe 
stenosis at the distal portion of the right coronary artery 
and non-critical disease of the left circumflex and left 
anterior descending artery.  The veteran subsequently 
transferred to Yale New Haven Hospital where he underwent 
angioplasty with the surgical implantation of stents.  

The veteran suffered a second myocardial infarction in 
December 1997.  In addition to smoking, it was noted that the 
veteran's risk factors included hyperlipidemia.  Cardiac 
catheterization showed diffuse intimal disease of the left 
anterior descending and circumflex without critical stenosis, 
as well as significant stenosis in the mid-right coronary 
artery.  

Since the mid-1990's, the veteran has been followed for 
coronary artery disease and hypertension.  However, no 
competent evidence has been presented to causally link the 
development of either condition to his period of active 
service or any subsequent period of active duty for training.  

The veteran also asserts that his coronary artery disease and 
hypertension were either caused or aggravated by his service-
connected PTSD or diabetes mellitus.  

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  

Effective on October 10, 2006, VA revised its regulations 
with respect to secondary service connection.  71 Fed. Reg. 
52,744 (September 7, 2006) (now codified at 38 C.F.R. § 3.310 
(2006)).  In particular, VA added rules for aggravation of 
nonservice-connected disabilities.  38 C.F.R. § 3.310(b).  

Under the revised rules, any increase in the severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  Id.  

In November 2002, the veteran's long-time cardiologist 
reported that the veteran had traditional risk factors for 
coronary artery disease, including hypertension, diabetes 
mellitus and cigarette smoking.  The physician opined that 
the service-connected PTSD had some association with the 
coronary artery disease.  

In November 2002, the veteran's long-time primary care 
physician stated that he had reviewed the literature and 
found that, compared to emotionally stable patients, those 
under stress or were depressed and who had co-existing risk 
factors, such as smoking and diabetes mellitus, presented a 
higher risk of premature coronary artery disease.  

The veteran has also submitted a number of articles from the 
internet discussing studies that suggested a relationship 
between psychological disorders and the development of heart 
disease, including atherosclerosis.  In this regard, it was 
noted that psychological disorders could aggravate other risk 
factors such as smoking, hypertension and/or lipid 
metabolism.  

Because of the complex medical questions presented in this 
case, the Board undertook to secure an advisory opinion from 
an Independent Medical Expert (IME) who was not an employee 
of VA.  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901.  

In July 2005, the IME, a medical specialist in cardiology, 
found that the veteran did not have a diagnosis of diabetes 
mellitus until 2001.  It was noted that, on review of the 
record, the veteran had important risk factors for coronary 
artery disease, namely obesity, hyperlipidemia and smoking.  
The IME felt that it was as likely as not that, prior to the 
myocardial infarction in March 1996, the veteran did have a 
metabolic syndrome due to diabetes mellitus.  

The IME opined that, in light of the veteran's well-
documented PTSD rated at 70 percent, it was at least as 
likely as not that the coronary artery disease was 
proximately due to or the result of the service-connected 
PTSD.  

In October 2006, a another IME reviewed the veteran's claims 
file at the request of the Board and opined that it was less 
likely than not that the coronary artery disease was related 
to his service-connected PTSD.  He noted that the development 
of atherosclerosis was multifactorial and that the veteran 
demonstrated several such risk factors, including smoking and 
excess weight.  

The IME noted that the presence of hypertension was not 
established prior to the veteran's myocardial infarction in 
March 1996.  He added that, in patients who smoked, right 
coronary artery disease was present, as it was for the 
veteran.  

The second IME also opined that it was less likely than not 
that the coronary artery disease had been aggravated by PTSD.  
In this regard, he noted that, following treatment for the 
heart attacks in March 1996 and December 1997, there had been 
no increase in his atherosclerotic burden.  

The IME noted by way of example that the surgically implanted 
stents had remained clear and that the rate of progression 
was essentially the same as an individual with heart disease 
but no PTSD.  Thus, the IME concluded that the veteran had 
not demonstrated any increase in pathology beyond the normal 
progression.  

The IME acknowledged that PTSD could have prevented the 
veteran from dealing effectively with his cardiac risk 
factors, such as attaining weight loss, a better diet, better 
blood pressure control or the cessation of smoking.  However, 
he stated that, if there had been such an effect, the degree 
was "unknown."  In this regard, the IME stated that he 
would have expected to find more advanced disease, but that 
repeated angiograms suggested a typical course for a 
hypertensive diabetic that smoked and did not exercise.  

In conclusion, the IME acknowledged that some literature 
suggested a relationship between the PTSD and 
atherosclerosis.  However, the IME noted that no study had 
provided a direct causal relationship.  He concluded that the 
veteran's traditional cardiac risk factors were the primary 
cause of the disease and progression.  

In January 2007, the veteran's long-time cardiologist, 
responded to the October 2006 report of the IME.  Based on 
his involvement in the veteran's health care, treating 
cardiologist assured the reader that the service-connected 
PTSD had contributed to all of the veteran's coronary risk 
factors to a significant degree.  He also stated that there 
was no scientific basis for the IME's comment that, had PTSD 
contributed to those risk factors, one would have expected to 
see more advanced disease.  

The veteran suggests that the second IME opinion was 
deficient, because he had never examined him.  The United 
States Court of Appeals for Veterans Claims in this regard 
has explicitly rejected the broad application of the 
"treating physician rule" that would give the opinions of 
treating physicians greater weight in evaluating veterans' 
claims.  Guerrieri v. Brown, 4 Vet. App. 467, 417 - 473 
(1993).  

While each IME had an opportunity to review the claims file, 
neither was involved in actual treatment of the veteran over 
time, like his cardiologist and primary health care provider.  
Hence, on review of the record, the Board cannot place 
greater weight on an opinion either of an IME or private 
physicians.  

The second IME in this regard did note that a direct causal 
relationship between PTSD and atherosclerosis had not been 
established in the medical literature.  However, he indicated 
that some research had suggested that a relationship did 
exist.  

The IME added that, while "unknown" in this case, the 
service-connected PTSD could have impeded the veteran's 
ability to control his traditional atherosclerotic risk 
factors, which the IME identified as most certainly having 
been the primary cause of the disease.  

Significantly, the veteran's treating cardiologist, in 
response, noted that the service-connected PTSD was 
productive of anxiety and depression that he felt strongly 
prevented the veteran from dealing effectively with his 
identified risk factors.  He based this statement on his 
experience in providing medical care to the veteran since 
1996 and was sure that the PTSD had significantly contributed 
to these factors.  

Moreover, the veteran's primary care provider had reported in 
an earlier statement that his review of the medical 
literature had found that individuals, who were stressed or 
depressed and had the accepted risk factors, presented a 
higher risk of premature coronary artery disease.  

Finally, the first IME had also reported that, over the 
years, the veteran had demonstrated important risks factors 
for coronary artery disease, including obesity, 
hyperlipidemia, smoking and manifestations due to diabetes 
mellitus, and had been rated at 70 percent for the service-
connected PTSD.  

Noting the veteran's well documented history of PTSD, this 
IME opined that the coronary artery disease was at least as 
likely as not proximately due to or the result of the 
service-connected disability.  

Based on its thorough review of the record, including the 
various medical statements, the Board finds the competent 
evidence in this case to be in a state of relative equipoise 
in showing that, at least as likely as not, the veteran's 
coronary artery disease was proximately due to or the result 
of his significantly disabling service-connected PTSD.  

By extending the benefit of the doubt to the veteran, 
secondary service connection for coronary artery disease is 
warranted.  



ORDER

Service connection for coronary artery disease is granted.  



REMAND

The veteran also seeks an effective date prior to November 9, 
2000, for the assignment of a 70 percent rating for the 
service-connected PTSD.  

On VA Form 9, dated in October 2002, and during his October 
2003 hearing, the veteran reported that in 1999 and 2000, he 
had been followed for PTSD at the VA Medical Center (VAMC) in 
West Haven, Connecticut, and at the Vet Center in Norwich, 
Connecticut.  

To date, those records have not been requested for 
association with the claims file.  

VA has a statutory duty to assist the veteran in the 
development of his claim for an effective date prior to 
November 9, 2000, for a 70 percent rating for PTSD.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see 
Dingess/Hartman.  To date, he has not been informed of those 
duties.  

In addition, given the favorable action in granting service 
connection for coronary artery disease, further review of the 
claim of service connection for hypertension is necessary 
prior to appellate consideration.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following actions:

1.  The RO should undertake to notify the 
veteran of VA's duties to assist him in 
the development of his claim an earlier 
effective for a 70 percent rating for 
PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; see Dingess/Hartman.  

2.  The RO should take appropriate steps 
to request records reflecting of the 
veteran's treatment for PTSD at the VAMC 
in West Haven, Connecticut and at the Vet 
Center in Norwich, Connecticut in 1999 
and 2000.  
The RO should request that the veteran 
provide any such records he may have in 
his possession or other evidence in 
support of his claim.  

3.  Following completion of all indicated 
development, the RO should review the 
claim for an effective date earlier than 
November 9, 2000, for the assignment of a 
70 percent rating for the service-
connected PTSD in light of the evidence 
of record.  The RO should also undertake 
to readjudicated the claim of service 
connection for hypertension in light of 
the grant of service connection for 
coronary artery disease.  Then, if any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized that the veteran has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


